COVINGTON, Judge.
Michael Chiramonte appeals the restitution order entered following his guilty plea to burglary of a structure, grand theft, and grand theft of a motor vehicle. After a hearing, the court awarded the sum of $2100 in restitution for $2000 in damage to the truck and $100 for the cost of recovering stolen air tools. The State concedes, and we agree, that the $2000 assessment imposed by the court was based on improper hearsay evidence concerning the cost to repair damage to the truck. We reverse and remand the order entered April 28, 2003, for a new restitution hearing. See Sherwood v. State, 832 So.2d 926 (Fla. 2d DCA 2002).
Reversed and remanded for further proceedings.
DAVIS and SILBERMAN, JJ., concur.